I am not in accord with the opinion of Mr. Justice BUTZEL. Citation of authority is unnecessary to establish the rule that on appeal from a judgment non obstante veredicto in favor of the defendant, the evidence must be viewed in the light most favorable to plaintiff. Under the application of the above rule we find that the accident happened about 1:30 a. m., on June 9, 1937, on a highway known as US-23. The highway at the scene of the accident consisted of three lanes, each lane being 11 feet wide. Plaintiff was traveling north; and at a point about one mile south of the scene of the accident, the motor of plaintiff's car began to sputter; and at a point about 400 feet from the scene of the accident, the motor began to lose its pulling power.
As the motor continued to lose its pulling power, plaintiff pulled his car to the right so that the two right wheels were on the shoulder of the highway. Plaintiff's car stopped in the easterly lane and in such a position that the car occupied about 5 1/2 feet of the 11-foot strip of pavement, thus leaving about 27 1/2 feet of the pavement directly west of the car free and clear for the passage of other vehicles. When plaintiff's car stopped, he stepped out of the left-hand door and went around to the left rear end of his car and stopped there with a hammer in his left hand for the purpose of measuring his gasoline. At this point his body extended about six inches west or outside to the westerly edge of his car. As plaintiff stepped out of his car, he noticed defendant's car approaching from the south a quarter of a mile away. When defendant was approximately 200 feet *Page 564 
away, plaintiff observed him to be traveling in the center lane of the highway. Plaintiff then turned to his gasoline tank to measure the gasoline. As defendant came within 60 feet of plaintiff, defendant's car swerved towards plaintiff's car and as defendant's car swerved out toward the center of the road again, the door handle of defendant's car hooked plaintiff and threw him against the left rear of his car.
But two questions are presented on this appeal. The first involves 1 Comp. Laws 1929, § 4718 (Stat. Ann. § 9.1586), which provides:
"It shall be unlawful to park a vehicle on the beaten track or paved surface of any highway outside the limits of any village or city."
And 1 Comp. Laws 1929, § 4693 (s) (Stat. Ann. § 9.1561 [s]), which provides:
" 'Parking.' Standing a vehicle, whether occupied or not upon a highway, when not loading or unloading except when making necessary repairs;"
We have recognized the right to stop a vehicle on the highway for various emergency purposes. See Bowmaster v. William H.DePree Co., 252 Mich. 505; Bowmaster v. William H. DePree Co.,258 Mich. 538; Edison v. Keene, 262 Mich. 611;Ozga v. Clock, 266 Mich. 58; Russell v. Szczawinski, 268 Mich. 112;  Johnson v. Fremont Canning Co., 270 Mich. 524.
In the case at bar, plaintiff stopped his car partly on the highway for the purpose of ascertaining the trouble he was having with his car, and the making of such necessary repairs as would enable him to proceed a few miles further to his home. Under such circumstances, I am unable to say that he was guilty of contributory negligence as a matter of law.
The next question presented is whether or not the actions of plaintiff, after stopping his car, make him *Page 565 
guilty of contributory negligence as a matter of law. When plaintiff alighted from his car to examine the gasoline tank, he then stood in the same relation to traffic as any other pedestrian.
In Lapachin v. Standard Oil Co., 268 Mich. 477, we said:
"In the case of Reynolds v. Knowles, 223 Mich. 70, 76, and again in the case of Lawrence v. Bartling  Dull, 255 Mich. 580,582, this court cited with approval the following quotation from a recognized authority on automobile law:
" 'When one is standing in the street in a place where he has a right to be, or is walking along the highway, he can properly assume that the driver of a motor vehicle will not run him down, but will avoid contact with him. And he may also assume that the driver of an approaching machine will give a signal of warning so that an accident may be avoided. Huddy on Automobiles (5th Ed.), pp. 593, 594.' (See 5-6 Huddy, Cyclopedia of Automobile Law (9th Ed.), pp. 132, 133.)
"In Eames v. Clark, 104 Kan. 65, 71 (177 P. 540), it was said:
" 'Foot travelers have equal rights upon the highway with drivers of vehicles, and the usual statement of their obligation is that they must use what amounts to reasonable care in the particular circumstances (note 51 L.R.A. [N. S.] 992). * * * Where the beaten track is wide enough for several vehicles to pass * * * there can be no hard and fast rule that pedestrians must get completely outside of the highway or of the traveled portion of it.' "
In Tio v. Molter, 262 Mich. 655, we said:
" 'Pedestrians in a public highway have a right to assume that the driver of an automobile will use ordinary care for their protection, but they may not rest content on that assumption and take no care for their own safety.'People v. Campbell (syllabus), 237 Mich. 424.
" 'One traveling along on crossing a street or highway is not necessarily required to look back for the approach of vehicles; if struck by an auto coming behind him, his negligence presents a jury question.' 5-6 Ruddy, Cyclopedia of Automobile Law (9th Ed.), § 84, citing many cases."
In Pearce v. Rodell, 283 Mich. 19, 34, we said:
"A pedestrian has a right to rely upon the presumption the driver of an automobile will exercise *Page 566 
due care and is not, as a matter of law, required to look back for approaching vehicles."
In the case at bar, plaintiff first noticed defendant's car approaching from the south a quarter of a mile away. Plaintiff next saw defendant's car when it was approximately 200 feet away. At this time, defendant's car was traveling in the middle lane of the highway. In our opinion, plaintiff had the right to assume that defendant's car would continue to travel in the middle lane of the highway.
Whether plaintiff should have taken further steps for his personal safety presents a jury question. We cannot say he was guilty of contributory negligence as a matter of law.
It also appears that plaintiff's attorney asked jurors onvoir dire whether any of them "had automobiles that were insured with the Frankenmuth Mutual Automobile Insurance Company," whereupon defendant moved for a mistrial. This motion was denied by the trial court. Defendant now urges that the trial court was in error in denying defendant's motion for a mistrial.
In Harker v. Bushouse, 254 Mich. 187, we said:
"We have held in previous cases that if the question of insurance is not brought into the case on the voir dire
examination for the purpose of influencing a jury, it is not reversible error. The entire question depends upon the good faith of counsel. * * * It, however, will result in error if a question in regard to insurance is not asked in good faith but for the purpose of inflaming or prejudicing the minds of the jury."
For other cases upon this subject see: Link v. Fahey,200 Mich. 308; Church v. Stoldt, 215 Mich. 469; Greenwold v.Faber, 234 Mich. 217; Sutzer v. Allen, 236 Mich. 1; Oliver v.Ashworth, 239 Mich. 53; Holloway v. Nassar, 276 Mich. 212. *Page 567 
In the case at bar, counsel for plaintiff made no further reference to insurance. We are unable to say that the question was asked in bad faith, nor does the verdict reflect excessive damages.
We have considered certain questions raised by defendant, but in our opinion the ruling of the trial judge did not constitute prejudicial error.
The judgment is reversed and a judgment will be entered for plaintiff in the amount found by the jury. Plaintiff may recover costs.
BUSHNELL, POTTER, CHANDLER, and McALLISTER, JJ., concurred with SHARPE, J.